FILED
                             NOT FOR PUBLICATION                            OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL W. WOMACK,                                No. 10-17952

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01241-LJO-
                                                 GBC
  v.

N. GRANNIS; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       California state prisoner Daniel W. Womak appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process and

equal protection claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915(e)(2), Huftile v. Miccio-Fonseca, 410

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1136, 1138 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Womak’s due process claim because

his good time credits had been restored, and Womak’s other allegations did not

give rise to a constitutionally protected liberty or property interest. See Sandin v.

Conner, 515 U.S. 472, 484 (1995) (requiring “atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life” or a restraint that

exceeds the prisoner’s sentence in “an unexpected manner” to state a liberty

interest); Walker v. Gomez, 370 F.3d 969, 973 (9th Cir. 2004) (there is no

Fourteenth Amendment liberty or property interest in prison employment).

      The district court properly dismissed Womak’s equal protection claim

because Womak failed to allege facts suggesting that he was intentionally treated

differently from similarly situated inmates. See Thornton v. City of St. Helens, 425
F.3d 1158, 1166-67 (9th Cir. 2005).

      AFFIRMED.




                                            2                                     10-17952